Citation Nr: 1035247	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia patella of the right knee, to include a rating in 
excess of 20 percent prior to July 23, 2007 and a rating in 
excess of 10 percent as of July 23, 2007.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative arthritis of the right knee.  

3.  Entitlement to a disability rating in excess of 10 percent 
for degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1977 to February 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Buffalo, New York.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in Buffalo, New York in August 2010.  
A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to increased disability 
ratings for his bilateral knee disabilities.  Regrettably, as 
outlined below, additional evidentiary development is necessary 
on these claims before appellate review may proceed.  

The record demonstrates that the Veteran was last afforded a VA 
examination for his bilateral knee disabilities in July 2007.  
The Veteran testified during his August 2010 hearing that his 
knees had gotten worse in the last years.  The Veteran also 
testified to instability of the knees despite medical evidence 
from 2007 to the contrary.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that there 
has been a material change in disability or that the currently 
assigned disability rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to 
a new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Since the Veteran's last 
VA examination was in July 2007, and since the Veteran has 
alleged a worsening of his disabilities since this time, he must 
be provided with the opportunity to report for a more current VA 
examination.  

Additionally, the Veteran testified during his August 2010 
hearing that he was in receipt of benefits from the Social 
Security Administration (SSA).  The Veteran testified that he 
believed SSA determined that he was unemployable as a result of 
his bilateral knee disabilities.  There is no indication that 
these records have been requested or obtained from SSA.  
Therefore, on remand, any determination pertinent to the 
Veteran's claim for SSA benefits, as well as any medical records 
relied upon concerning that claim, should be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA 
has actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

Moreover, as the Veteran is currently unemployed and has alleged 
that his service-connected knee disabilities render him 
unemployable, the Board finds that the issue of a total rating 
based on individual unemployability as a result of service-
connected disability (TDIU) has been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, while on remand, 
any necessary development with respect to the TDIU aspect of the 
Veteran's increased rating claim should be conducted.  

Finally, the record demonstrates that the most recent VA Medical 
Center (VAMC) treatment records in the claims file pertaining to 
the knees are from September 2007.  The Veteran testified in his 
August 2010 hearing that he received regular treatment for his 
knees at the VAMC in Bath, NY and that he had received treatment 
as recently as the previous month.  Therefore, all treatment 
records dated from September 2007 to the present from the Bath, 
New York, VAMC should be obtained for consideration in this 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any records of 
treatment for the knees from the VAMC in 
Bath, New York since September 2007.  Any 
records obtained must be incorporated into 
the Veteran's claims file.

2.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning 
that claim, should be obtained from SSA and 
associated with the claims file.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above steps, the 
Veteran should be scheduled for a VA 
examination with the appropriate specialist 
to determine the current level of severity of 
his service-connected bilateral knee 
disabilities.  This includes chondromalacia 
of the right knee, degenerative arthritis of 
the right knee, and degenerative changes of 
the left knee.  The VA examiner should 
thoroughly review the appellant's claims file 
and a copy of this REMAND in conjunction with 
the examination and note that this has been 
accomplished in the examination report.  

The examiner should describe in detail all 
symptomatology associated with the Veteran's 
bilateral knee disabilities, including range 
of motion and instability.  The examiner 
should also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with either knee.  
If pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran likely experiences functional loss 
due to pain or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  

The examiner should discuss the presence or 
absence of any instability and subluxation of 
the right and left knee.  If instability or 
subluxation is found, the examiner is asked 
to state whether it is considered slight, 
moderate or severe.

The examiner should also report on the type 
of employment/occupational activities the 
Veteran's service-connected knee disability 
would prevent him from doing or which 
activities would be limited due to the 
service-connected knee disabilities 

A complete rationale for all opinions offered 
must be provided.  

4.  After completion of the above, the claims 
should be reviewed in light of any new 
evidence.  If the claims are not granted, 
including the claim for a total rating based 
on individual unemployability, the Veteran 
and his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


